            Case 3:13-cr-30028-MGM Document 322 Filed 03/20/19 Page 1 of 2



                                    UNITED STATES DISTRICT COURT
                                     DISTRICT OF MASSACHUSETTS

    UNITED STATES

            v.
                                                            Criminal Case No. 13-30028-MGM
    JOSEPH BUFFIS,

            Defendant.


                                          ORDER TO SHOW CAUSE

                                                  March 20, 2019

MASTROIANNI, U.S.D.J.

           Defendant Joseph Buffis was convicted of one count of extortion under color of official

right. He was sentenced to 27 months imprisonment, two years of supervised release, and restitution

in the amount of $4,000. He is currently on supervised release. The First Circuit affirmed his

conviction on August 14, 2017. (Dkt. No. 304.) The Supreme Court denied his petition for a writ of

certiorari on December 4, 2017. (Dkt. No. 308.) On December 6, 2018, Defendant filed a motion

under 28 U.S.C. § 2255 to vacate, set aside, or correct his sentence. (Dkt. No. 321.)

           A one-year statute of limitations applies to § 2255 motions. See 28 U.S.C. § 2255(f).1 Based

on the timeline explained above, it appears Defendant filed his § 2255 motion more than one year




1   The statute of limitations provision, 28 U.S.C. § 2255(f), provides:
                   (f) A 1-year period of limitation shall apply to a motion under this section.
                   The limitation period shall run from the latest of--
                            (1) the date on which the judgment of conviction becomes final;
                            (2) the date on which the impediment to making a motion created
                            by governmental action in violation of the Constitution or laws of
                            the United States is removed, if the movant was prevented from
                            making a motion by such governmental action;
                            (3) the date on which the right asserted was initially recognized by
                            the Supreme Court, if that right has been newly recognized by the
         Case 3:13-cr-30028-MGM Document 322 Filed 03/20/19 Page 2 of 2



after his judgment of conviction became final and more than one year after the date on which the

facts supporting his motion “could have been discovered through the exercise of due diligence.” 28

U.S.C. § 2255(f). Defendant failed to provide a reason why the one-year statute of limitations does

not bar his motion. (See Dkt. No. 321 at Question 18, which Defendant did not answer.)

       Accordingly, the court hereby ORDERS Defendant to file a brief or written submission with

the court by April 19, 2019 explaining why his § 2255 motion is not barred by the one-year statute of

limitations contained in 28 U.S.C. § 2255(f).

       It is So Ordered.

                                                       /s/ Mark G. Mastroianni
                                                       MARK G. MASTROIANNI
                                                       United States District Judge




                       Supreme Court and made retroactively applicable to cases on
                       collateral review; or
                       (4) the date on which the facts supporting the claim or claims
                       presented could have been discovered through the exercise of due
                       diligence.

                                                   2
